IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-56,955-03


ANDRIE SMITH, Relator

v.

DALLAS DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F00-02104-T IN THE 283rd JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he requested information on June 27, 2010
concerning the cost of copies of a motion for new trial and a statement of facts from the above-numbered case.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response, addressing whether they received such a request from
relator and, if so, detailing the nature of their response. If the District Clerk  received such a request
from relator, copies of the request and any responses made to the request shall be included in the
response to this order. 
	This motion for leave to file a writ of mandamus was first held in abeyance on October 13,
2010 and the respondent was ordered to respond within 30 days. The Court mailed a reminder letter
to respondent on January 6, 2011. As of this date, no response has been filed. The respondent is
ordered to submit an appropriate response within 30 days of the date of this order. If such response
is not received within 30 days of this order, a show cause order will issue.  


Filed: June 29, 2011
Do not publish